Citation Nr: 1413763	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-13 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD)prior to March 7, 2012.  

2.  Entitlement to a rating in excess of 70 percent for PTSD from March 7, 2012.  

3.  Entitlement to an increased (compensable) rating for bilateral hearing loss. 

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to March 7, 2012.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to August 1954.  His awards include the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, regional office (RO) of the Department of Veterans Affairs (VA).  These decisions are a March 2005 rating decision that granted service connection for PTSD and assigned a 30 percent rating for the disability, and a January 2006 rating decision which denied a claim for a compensable rating for bilateral hearing loss.  

These matters were previously before the Board in December 2011.  At that time, the Board noted that a claim for TDIU was raised by the record as part of the claims for entitlement to increased evaluations.  See Rice v. Shinseki, 22 Vet. App. 447 (2010).  All issues were then remanded for additional development.  

Subsequently, a June 2013 rating decision increased the evaluation for the Veteran's PTSD to 70 percent, effective from March 7, 2012.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  It follows that as the award is less than 100 percent and as the increase only covers the period beginning on March 7, 2012, this matter remains on appeal.  For the sake of convenience, the Board has characterized the matter as two separate issues based on the date of the increase.  

Similarly, the June 2013 rating decision also awarded TDIU that was effective from March 7, 2012.  The grant of TDIU represents a complete grant of the benefit sought as of that date; however, because the effective date does not include the entire period on appeal, and because the record shows that the Veteran claimed his service connected disabilities rendered him unemployable for many years prior to March 7, 2012, entitlement to TDIU for the period prior to March 7, 2012, also remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  Most of these records are either duplicative of what is contained in the claims folder and were considered prior to the issuance of the most recent supplemental statement of the case or are in no way related to the disabilities on appeal.  The exception is an October 2013 mental health initial assessment note; however, although the examiner noted that the Veteran was rated as 70 percent for PTSD, she found that he currently failed to meet the requirements for PTSD.  Furthermore, the Veteran and his representative have previously waived the submission of additional evidence.  Therefore, the Board believes that it can proceed with adjudication of the Veteran's appeal without fear of prejudice to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 7, 2012, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as chronic sleep impairment with nightmares of events in service, hypervigilance, a depressed mood, and anxiety.  

2.  From March 7, 2012, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood due to symptoms such as increased sleep impairment, increased hypervigilance, and depression.  

3.  The Veteran has had Level I hearing for both ears for the entire period on appeal.  

4.  Prior to March 7, 2012, the Veteran's service connected disabilities were PTSD, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; a residual scar due to head injury, evaluated as zero percent; and bilateral hearing loss, also evaluated as zero percent disabling.  He had a combined evaluation of 40 percent disabling.  

5.  The evidence does not demonstrate and there is no competent medical opinion that states the Veteran was unemployable due to service connected disabilities prior to March 7, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to March 7, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2013).  

2.  The criteria for a rating in excess of 70 percent for PTSD from March 7, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2013).  

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.85, 4.86 Code 6100 (2013).  

4.  The criteria for a total rating based on individual unemployability due to service connected disabilities prior to March 7, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided with VCAA notification regarding his claim for an increased evaluation for bilateral hearing loss in August 2005.  He was sent a second letter in February 2009 that notified him how disability ratings are assigned and a third letter in May 2011 that again notified him how disability ratings are assigned and also how the effective date is assigned.  These letters supplied the notification required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although portions of the notification were not provided until after the initial adjudication of the claim, this does not result in any harm to the Veteran as his claim has been readjudicated on several occasions following the receipt of notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

As for the Veteran's claim for an increased evaluation for PTSD, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further concludes that the duty to assist has been met.  The Veteran has offered testimony at a hearing, and a transcript of this hearing is in the record.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The December 2011 remand requested that all VA treatment records be obtained, and that the Veteran be afforded new examinations of his hearing and PTSD.  This has been accomplished.  It was also to be determined if the Veteran was in receipt of Social Security benefits due to age or disability, and the Veteran has stated that his benefits are age related.  The development requested by the remand has been completed, there is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that he is entitled to an initial rating greater than 30 percent for his PTSD.  He believes that this disability made him unsuitable for work.  That being the case, he continues to contend that the 70 percent rating currently assigned is inadequate to reflect the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

PTSD

Entitlement to service connection for PTSD was granted by a March 2005 rating decision.  A 30 percent evaluation was initially assigned, effective from April 21, 2004.  The Veteran appealed this evaluation.  A June 2013 rating decision increased the rating to the current 70 percent, effective from March 7, 2012.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The current 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The evidence includes a May 2004 VA psychology note.  The Veteran reported frequent memories of events in combat in Korea but he did not experience those memories as distressing.  He did not report or endorse any other symptoms of PTSD.  The Veteran had good personal hygiene and grooming, he was cooperative and with good eye contact, his speech was spontaneous but slow for pace, his thought process was normal, he denied suicidal and homicidal ideations, his mood was depressed with congruent affect, he was alert and oriented, and judgment and insight were fair.  The examiner said a full assessment was not completed, but that PTSD symptoms were fully evaluated and the Veteran did not meet the criteria for a diagnosis.  Further evaluation of his depression was recommended but the Veteran was not interested in treatment.  A June 2004 addendum states that the psychology intern who had conducted the initial assessment had discussed the evaluation with her supervising group that included two psychologists and two psychiatrists and all members concurred with her assessment.  

The report of an August 2004 VA fee basis psychiatric examination stated that during the Korean War, the Veteran participated in combat and witnessed the deaths of friends.  Currently, he described two to three distressing dreams of these events each month and flashbacks that occurred as often as twice a week.  The Veteran described avoidance of any reminders of the events in Korea.  He reported detachment from others, diminished interest and decreased energy, problems staying asleep, difficulty concentrating, hypervigilance, and depression.  He reported feeling paranoid at times.  The Veteran denied panic attacks.  He participated in activities and he socialized.  He had been married once for over 50 years but had been separated for about 10 years.  The Veteran had four children and he had relationships with them.  He had been employed as an electronic engineer but stopped working full time in the early 1970s after his company moved out of state.  A pilonidal cyst and a pair of strokes also contributed to the decision to stop working.

On mental status examination, the Veteran was alert, cooperative, clean and neat with average grooming and hygiene, pleasant, relaxed and not hostile or fearful.  He did not have any bizarre posturing or mannerisms.  The Veteran described his mood as kind of depressed and his affect appeared constricted, but he denied suicidal and homicidal ideation or intent.  His speech was normal, he denied all psychotic symptoms, there were no psychomotor problems, he was well oriented, memory was intact, and judgment and insight were sound.  The Veteran lived alone and took care of himself, but sees and keeps in contact with friends, relatives, and family.  The diagnoses were PTSD and major depressive disorder, and the examiner said that the major depressive disorder was the result of the PTSD.  The Veteran's score on the Global Assessment of Functioning (GAF) scale was 57.  

The Veteran was afforded a VA mental health consultation in March 2009.  His history of combat in Korea was noted.  The Veteran reported experiencing hypervigilance, flashbacks, nightmares, and other trauma related symptoms over the years.  The Veteran socialized but also spent a great deal of time alone.  He had limited contact with his family.  The Veteran was retired, and spent his free time visiting a senior citizen center and talking with others.  He reported mild to moderate depressive features related to life and relational disappointments.  He was pleasant, engaged, and appreciative during the interview.  The examination was negative for psychotic disorders, suicidal ideations or threats of violence.  He admitted to anhedonia, insomnia and feelings of hopelessness.  The diagnosis was PTSD, and the GAF score was 62.  

At a March 2010 VA examination, the Veteran reported he had last worked in 1978, after which he stopped when his company moved out of state.  He then had two cerebrovascular accidents and had been physically disabled from that time.  The Veteran was not currently undergoing psychiatric treatment.  He reported that mentally he was somewhat worse than he was at this time last year.  The Veteran complained of anxiety without irritability, easy startling, hyperalertness, intrusive thoughts of combat, occasional flashbacks, insomnia several nights a week with perimeter checks, recurrent bad dreams, heightened anxiety, depression, and reduced energy.  He denied panic attacks, he socialized normally with a small group of people, he denied hallucinations, and he did not have thoughts of harming himself or others.  

On mental status examination, the Veteran was neatly dressed with appropriate grooming.  His speech was clear, and he was polite and cooperative.  His mood was serious with no overt anxiety and no psychomotor problems.  Thought content was mildly anxious.  He denied psychotic symptoms and thoughts of harming himself or others.  The Veteran was oriented and judgment and insight were intact.  The diagnoses were PTSD and depressive disorder not otherwise specified.  The GAF score was 65, which the examiner said represented mild to moderate mental symptoms and impairment without significant impairment in social or occupational functioning.  

The Veteran's most recent VA examination was conducted on March 7, 2012.  The claims folder was reviewed by the examiner.  The Veteran reported that his PTSD symptoms had significantly worsened since his last examination.  He believed that his combat related nightmares had increased to at least five times a week, and he had difficulty with falling asleep and frequent waking.  The Veteran displayed avoidant behavior, avoided crowds, and was easily startled.  Other symptoms included difficulty concentrating, hypervigilance, disturbances in motivation and mood, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The examiner added that this impairment was solely due to the service connected PTSD.  

The Veteran was self-referred for a mental health assessment in October 2013.  He wanted to have his dog trained to be a service dog and was told he first needed a letter from a mental health doctor.  The Veteran reported that he continued to experience trauma related nightmares but he denied any avoidant or hypervigilant behavior.  On mental status examination, his speech, thought process, affect, mood, insight, and judgment were normal, and there were no suicidal or homicidal ideations.  The examiner said that the Veteran's symptoms did not currently meet the criteria for PTSD but allowed that cultural and generational differences may have interfered with his full disclosure of symptoms.  

Prior to March 7, 2012

The evidence does not support entitlement to a rating higher than 30 percent prior to March 7, 2012.  The Veteran reported decreased energy, which might be interpreted as a disturbance of motivation; however, the rest of the evidence from this period does not show that the Veteran ever displayed a flattened affect, abnormal speech, panic attacks, difficulty in understanding commands, or impairment of memory, judgment or thinking.  Instead, his symptoms included a depressed mood, anxiety, and chronic sleep impairment due to nightmares and thoughts of combat experiences.  These symptoms more nearly resemble those under the criteria for a 30 percent evaluation.  

The Board is mindful that it is not the specific list of symptoms that dictate the proper rating but rather the overall occupational or social impairment that is produced by these symptoms.  See Mauerhan.  The evidence, however, does not demonstrate that the Veteran's symptoms have produced occupational and social impairment with reduced reliability and productivity or worse at any time during the evaluation period.  

The Veteran's symptoms remained relatively consistent during the relevant period.  This is shown by his GAF scores, which ranged from a low of 57 to a high of 65.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates mild symptoms or some difficulty in social, occupational, or school functioning."  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Ibid.  This is consistent with the opinion of the March 2010 VA examiner who determined that the Veteran had mild to moderate mental symptoms and impairment without significant impairment in social or occupational functioning.  As the Veteran did not have significant impairment in social or occupational functioning, then he did not have occupational and social impairment with reduced reliability and productivity required for a 50 percent rating or higher, and the 30 percent rating currently assigned for this period is appropriate.  38 C.F.R. § 4.130, Code 9411.  

From March 7, 2012

The Board also finds that a rating higher than 70 percent from March 7, 2012, is not warranted.  The evidence does not show that the Veteran's PTSD is productive of total social and occupational impairment.  

The Veteran reported a significant increase in the severity of his symptoms at the VA examination conducted on March 7, 2012.  This included an increase in symptoms such as more frequent nightmares and increased anxiety, depression, and hyperalertness.  But at no time has the Veteran ever shown or reported a gross impairment in his thought process, delusions or hallucinations, inappropriate behavior, a danger of hurting himself or others, an inability to perform the activities of daily living to include personal hygiene, any disorientation, or memory loss, which are the examples provided in the rating code of symptoms that may result in total impairment.  The Board is once again aware that the effects of other symptoms not listed must also be considered; however, the examiner declined to check the space provided on the examination form to express the opinion that the Veteran's PTSD is productive of total occupational and social impairment.  Instead, he opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood, which merits a 70 percent rating.  The Board has seen no evidence to contradict this opinion.  38 C.F.R. § 4.130, Code 9411.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his hearing loss.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

In order for the Veteran to receive a 10 percent evaluation for his bilateral hearing loss, the hearing acuity levels must be shown to be at III and IV, II and V, or higher combinations.  Lower combinations would warrant a continuation of the noncompensable evaluation now in effect.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The initial audiology examination of record is a VA examination dated April 2003.  The Veteran's hearing acuity for the right ear was 10, 10, 20, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz.  The left ear was 5, 15, 30, and 40 decibels at the same frequencies.  This results in a puretone threshold average of 20 decibels for the right ear and 23 decibels for the left ear.  The percentage of speech discrimination was 96 percent for the right ear and 88 percent for the left ear.  When applied to 38 C.F.R. § 4.85, Table VI, as is required, this results in Level I hearing for each ear.  Level I hearing for each ear is rated as zero percent under 38 C.F.R. § 4.85, Table VI, which is the rating currently in effect.  

The remaining auditory examinations of record also confirm that the proper evaluation for the Veteran's hearing loss is zero percent.  The Veteran had Level I hearing for each ear at a January 2004 VA fee basis examination.  He had Level I hearing of both ears at a December 2005 VA examination.  The results of a March 2010 VA examination once again demonstrated Level I hearing for each ear.  As the Veteran had Level I hearing for both ears on each of these examinations, they do not provide a basis for a compensable rating.  

The most recent VA hearing examination was performed in March 2012.  The Veteran's hearing acuity for the right ear was 5, 20, 35, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz.  The left ear was 10, 30, 50, and 50 decibels at the same frequencies.  This results in a puretone threshold average of 26 decibels for the right ear and 35 decibels for the left ear.  Speech discrimination was 94 percent for each ear.  Once again, these findings result in Level I hearing for each ear under Table VI and a zero percent rating under Table VII.  38 C.F.R. § 4.85.  

As the Veteran's hearing loss has been at Level I for both ears for the entirety of the period on appeal, there is no basis for a compensable initial rating.  Consideration of an evaluation under the exceptional patterns of hearing impairment has been considered, but the evidence does not show that the Veteran meets these criteria for any portion of the rating period.  38 C.F.R. § 4.86.

In reaching this decision, the Board has considered the Veteran's argument that his hearing loss has increased; however, the evidence clearly weighs against the assignment of a compensable evaluation in this case.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only possible interpretation of the most recent evidence is that the Veteran's hearing loss is at level I for each ear, and that, therefore, a compensable rating is not warranted.  

At this juncture, the Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, on March 2012 VA examination, the examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  When the examiner asked the Veteran to describe the impact in his own words, the Veteran reported that he had to turn the volume of the TV up louder, that he had to ask people to repeat themselves, and that he would sometimes fake his response if he did not understand what was said.  Thus, the March 2012 examiner is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85 , and such fail to establish entitlement to a compensable rating here, as demonstrated above.  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to PTSD, and a VA examiner has said that tinnitus did not impair his employability.  The Veteran has been retired for many years for reasons unrelated to his service connected disabilities.  He is able to perform all activities of daily living.  The Veteran has not been hospitalized for PTSD, tinnitus or his scar.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.   

Again, the March 2012 VA examiner adequately addressed the Veteran's functional effects of the bilateral hearing loss disability in compliance with Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Nevertheless, although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  It should be noted that at an audiology consultation in January 2009 the Veteran reported minor problems with his hearing for years.  He had never worn hearing aids and did not think that he needed them.  Thus, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU prior to March 7, 2012

The Veteran contends that his service connected disabilities combined to make him unemployable prior to March 7, 2012.  He has argued since at least January 2009 that his PTSD symptoms make him unable to work.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  TDIU, however, may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

Prior to March 7, 2012, the Veteran's service connected disabilities were PTSD, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; a residual scar due to head injury, evaluated as zero percent; and bilateral hearing loss, also evaluated as zero percent disabling.  His combined evaluation was 40 percent disabling.  Thus, the Veteran did not meet the scheduler criteria for consideration for TDIU prior to March 7, 2012.  38 C.F.R. §§ 3.340, 4.16(a).

A TDIU may still be assigned even if the Veteran fails to meet the percentage standards if the evidence shows that he is unemployable due to his service connected disabilities.  In this case, the evidence does not show the Veteran has been unemployable due to service connected disabilities.  The Veteran retired from full time work in the 1970s after his company moved to another state.  The evidence also shows that the residuals of two nonservice connected strokes contributed to the Veteran's decision to retire.  The March 2010 VA examiner stated that the Veteran's PTSD did not result in any significant occupational functioning.  There is no competent medical opinion dated prior to March 7, 2012, that states or even suggest that the Veteran was unemployable solely due to service connected disabilities.  Therefore, the Board finds that there was no basis for the RO/AMC to refer this claim to the Director of the C & P Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD from March 7, 2012, is denied. 

Entitlement to an initial rating in excess of 30 percent for PTSD prior to March 7, 2012, is denied. 

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities prior to March 7, 2012, is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


